DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group 2, claim 2, drawn to a product classified in C22C5/06, in the reply filed on 12 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The requirement is still deemed proper and is therefore made FINAL.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosures of the prior-filed applications, Application Nos. 12/723,044 and 12/723,020, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitations wherein the grain size changes by no more than 30 nm following exposure to a 12/723,044 and 12/723,020.  Since the disputed limitation of instant claim 4 is included in the independent claim of the instant application, the priority date is considered to be the earliest prior-filed parent application that includes the aforementioned disputed limitations, i.e. Application No. 13/232,261 which has an effective filing date of 14 September 2011.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both an article (e.g. p. 12, line 11 of the instant specification) and a coating (e.g. p. 19, line 31).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "22" have both been used to designate a coating.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "30" have both been used to designate a base material.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30 (e.g. p. 18, line 1: describes base material 30).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 5: “125 C” is missing a degree symbol.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 6, and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palumbo et al. (US PGPub. No. 2006/0135281).
Claim 4: Palumbo teaches an article that has a coating applied by electrodeposition to a metallic or non-metallic substrate (i.e. a base material) (paragraph 0021).  The coating may be pure metals or alloys of metals selected from Ag (i.e. silver-based), etc., and alloying elements include Mo, W, etc. (paragraph 0043).  The coating has an average grain size under 10 µm, preferably 4-750 nm, and even more preferably 15-300 nm (paragraph 0047), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Palumbo does not specify the claimed grain size change; however, Palumbo teaches a substantially identical material (i.e. a silver-based alloy coating with a grain size of less than about 100 nm) treated in a substantially identical manner (i.e. the coating is an electrodeposition coating; it is noted that the instant specification does not indicate other processing parameters that influence the coating being 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a coating on a base material wherein the coating is a silver-based alloy with alloying elements of W and/or Mo and having a grain size of less than about 100 nm because it is considered to be a conventionally known alloy combination known to be used in conventionally known coatings as taught by Palumbo, and one would have had a reasonable expectation of success
Claim 6: Palumbo teaches that the coating process can be used to create high strength, equiaxed coatings on metallic components or non-conducting components that have been rendered suitable for electroplating by metallizing (paragraph 0043) or by applying a thin layer of a conductive material (paragraph 0079), which renders as obvious to one of ordinary skill in the art that the base material may be a conductive base material (e.g. a metal or other conductive material) so that it is suitable for electroplating.
Claim 8: Palumbo teaches that the coating has a thickness of at least 0.030 mm (i.e. at least about 1181 microinches) (paragraph 0046), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 9: As outlined above regarding instant claim 4, Palumbo teaches a substantially identical material (i.e. a silver-based alloy coating with a grain size of less than about 100 nm) treated in a substantially identical manner (i.e. the coating is an electrodeposition coating, and the instant specification does not indicate other processing parameters that influence the coating being resistant to grain size changes), and so the claimed material property of grain size change is considered to be present because a material and its properties are inseparable.  See MPEP § 2112.01.
Claim 10: The limitation of “wherein the coating is formed using an electrodeposition process” is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.  Nonetheless, Palumbo also specifically teaches that the coating is an electrodeposited fine-grained layer (paragraph 0046).
Claim 11: Palumbo teaches that suitable substrate metals (i.e. the base material) include copper, etc. (paragraph 0077).
Claim 12: Palumbo teaches that the metallic coating (i.e. the electrodeposited coating) may be applied to a least a part of the surface of an article after applying a chemically reduced silver spray (i.e. the coating further comprises a layer of Ag) (paragraph 0023).

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palumbo et al. (US PGPub. No. 2006/0135281) as applied to claim 4 above, and further in view of Tung et al. (US Pat. No. 5,225,253).
Claim 5: The teachings of Palumbo regarding claim 4 are outlined above.  Palumbo teaches an article for use as automotive parts and industrial components, etc., with a fine-grained metal, metal alloy, or metal matrix composite layer of high resilience by electrodeposition to a metallic or non-metallic substrate to provide surfaces of high resilience, high yield strength, scratch and wear 
In a related field of endeavor, Tung teaches a friction-reducing and wear-resistant silver/molybdenum coating material with a nano-crystalline structure (Col. 1, lines 7-14) and wherein reducing friction and wear of metal surfaces are desirable in both automotive and electronic applications (i.e. the article is an electrical component) (Col. 1, lines 17-22).  The friction reduction was demonstrated for Mo contents of 31-66% with the balance being Ag, as compared to the friction of an uncoated surface, or a coating of pure Ag or pre Mo (Col. 1, line 64 to Col. 2, line 6).  
As both Palumbo and Tung teach a fine-grained or nano-crystalline silver-based coating that provides friction or scratch resistance and wear resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a fine-grained silver alloy as taught by Palumbo on an electrical component and to include molybdenum in the silver alloy coating as taught by Tung because Tung teaches that a nanocrystalline coating containing Ag and 31-66% Mo provides better friction reduction than a coating of pure Ag or pure Mo and may be used on automotive parts etc. (similarly to the teachings of Palumbo, paragraph 0021) as well as for use in electronic applications (i.e. an electrical component) (Tung, Col. 1, lines 17-22), and one would have had a reasonable expectation of success.
Claim 7: Tung teaches that friction reduction was demonstrated for Mo contents of 31-66% with the balance being Ag, as compared to the friction of an uncoated surface, or a coating of pure Ag or pre Mo (Col. 1, line 64 to Col. 2, line 6).  The amount of Mo being 31-66% overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that .  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erb et al. (WO 2004/001100) teaches a coating of nano-crystalline metals, metal alloys, or metal matrix composites such as Ag, W, etc., formed by electrodeposition for electronic, automotive, and consumer applications.
Whitaker et al. (US PGPub. No. 2011/0180413) teaches a nanostructured coating on a substrate followed by depositing another nanostructured layer, wherein the coating may be W, Mo, Ag, etc. and combinations thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784